UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4551


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES HUBBARD SMITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00057-CCE-5)


Submitted: April 26, 2018                                          Decided: May 4, 2018


Before TRAXLER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Trenkle, EDWARDS & TRENKLE, PLLC, Pittsboro, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, Randall S. Galyon, Assistant
United States Attorney, Benjamin J. Corcoran, Third Year Law Student, OFFICE OF THE
UNITED STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Hubbard Smith pled guilty to conspiracy to distribute cocaine hydrochloride

in violation of 21 U.S.C. §§ 841(b)(1)(C), 846 (2012). The district court found that Smith’s

actions merited a sentencing enhancement for maintaining a premises for the purpose of

distributing illegal drugs, pursuant to U.S. Sentencing Guidelines Manual § 2D1.1(b)(12)

(2016). Smith appeals, asserting that the enhancement was unsupported by the evidence.

Finding no error, we affirm.

       We review the district court’s application of the Guidelines de novo and its factual

findings for clear error. United States v. Catone, 769 F.3d 866, 875 (4th Cir. 2014). A

two-level enhancement is warranted under USSG § 2D1.1(b)(12) when a defendant

“maintained a premises for the purpose of manufacturing or distributing a controlled

substance.” The commentary clarifies that “[m]anufacturing or distributing a controlled

substance need not be the sole purpose for which the premises was maintained, but must

be one of the defendant’s primary or principal uses for the premises.” USSG § 2D1.1 cmt.

n.17. It is possible for a personal residence to have a second primary purpose of drug

distribution. See United States v. Bell, 766 F.3d 634, 638 (6th Cir. 2014) (“Living in a

residence and cooking drugs in it can both be relevant purposes under the guideline. . . .

[P]recedents under the guideline do not carve out residences as safe havens from being

drug-production premises.”); United States v. Miller, 698 F.3d 699, 707 (8th Cir. 2012)

(holding enhancement applies “when a defendant uses the premises for the purpose of

substantial drug-trafficking activities, even if the premises was also her family home at the

times in question”).

                                             2
       Smith acknowledges that he maintained the subject residence. Moreover, he does

not dispute evidence showing that, on several occasions at his residence between June 2016

and November 2016, he received and paid for large quantities of cocaine. We conclude

that the district court did not clearly err in finding that the evidence was sufficient to merit

application of the enhancement.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               3